DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-29 filed 2/18/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
Obrecht et al. US-PGPUB No. 2018/0308054 (hereinafter Obrecht) incorporating Perkins et al. US-PGPUB No. 2016/0035055 (hereinafter Perkins) by reference teaches a computer-aided design (CAD) computer system comprising: 
a computing device (e.g., a computing device 102 and 104 of FIG. 1); 
a network interface (network interface of FIG. 1); 
a non-transitory data media configured to store instructions that when executed by the computing device (e.g., the system 100 comprises one or more computing devices 102 and 104 with a processor, memory and storage capable of executing instructions disclosed at FIG. 1 and Paragraph 0068 and 0075), cause the computing device to perform operations comprising: 
provide for display on a first user terminal an interface enabling the first user to specify proscribed combinations of design elements, wherein the interface enables the first user to specify that at least a first design element is not to be combined with design elements comprising image content comprising subject matter of at least a proscribed first type, 
e.g., Perkins content providers provide the watermarked design elements with usage restrictions. Perkins teaches at Paragraph 0035 that providers of design elements are provided with a design platform that integrates a mechanism capable of enforcing a single-use licensing model and provides can control the manner that the design element are used.  
Obrecht teaches at Paragraph 0091 that there are controls in place so that the branding capital 400 does not get altered without. 
Obrecht teaches at Paragraph 0105-0111 that authorized team members can select from a variety of pre-sized design types for use in the branding capital 400 and selecting color of the text that is used in the branding capital 400…selecting the various branding capital 400 layouts used by the team…changing various options of a selected template….selecting various backgrounds in the branding capital 400. Obrecht teaches at Paragraph 0100 that multimedia assets can be purchased, uploaded or retrieved and licensing of the multimedia assets can be strictly enforced by the administrator 302. 
Obrecht teaches at Paragraph 0071 that the term branding capital refers to any current or future multimedia files, design elements or objects including images, clip art, video and audio, fonts, design layouts, layouts that have several design elements from different content producers, text layouts, graphic templates, graphic files, photos, illustrations, vector graphics, icons, symbols, text layouts, graphic layouts, patterns and textures, 2D and 3D models, models with a kinetic model. 
Obrecht teaches that the restricted design elements are accessed/modified or not accessed/modified by the team member by analyzing the indicia or user roles relating to the design elements, branding guidelines and “what-if” rules. Accordingly, some design elements are restricted from being used or combined with the existing branding capital comprising image, textual and audio while other design elements are permitted to be used or combined with the existing branding capital before the completion of the branding capital by the team members according to the analysis of the controls, the indicia or user roles, branding guidelines and “what-if” rules; the layout use rules relating to the design elements. For example, locked images cannot be moved. Accordingly, the design element-the image layout moving the locked images is a prohibited design element. Moreover, without the controls, the branding capital 400 does not get altered and thereby prohibiting from altering the branding capital 400 and with the controls the branding capital can be altered thereby permitting the modification of the branding capital (Paragraph 0091). Obrecht teaches at Paragraph 0130 that the template can be reviewed and can either be rejected (removed) or revised (edited). 
Obrecht teaches at Paragraph 0092 that the administrator 302 will select the branding capital 400 design elements prior to inviting team members. According to Perkins, the design elements are individually watermarked and are thus proscribed with usage restrictions. 
Obrecht teaches at Paragraph 0005 “log an administrator onto the system” and at Paragraph 0060 that designers have access to a wider variety of design elements but can only use the design elements that have been authorized by the administrator and the administrator can control the manner that the design elements are used by other team members (accordingly unauthorized design elements are proscribed not to be combined). Obrecht teaches at Paragraph 0089 that an administrator 302 for the team creates the account by signing into the system and can begin to create a team to work on, or create the branding capital 400 for the company or project…defining the branding kit to be edited or created and at Paragraph 0092-0094 that the team administrator 302 can restrict the branding capital 400 design elements used by the team…the design elements include the colors, fonts, sizes, images, graphics and other assets that comprise the branding capital 400…..This restricts the branding capital 300 to only those colors authorized for the design….The color palette selector module 10000 comprises general color selection circles 1002. If the user does not have rights granted by the administrator 302, the color palette selector module 1000 will not be shown and only the color palette available in the branding capital 400 to the team member. 
Obrecht teaches at Paragraph 0082-0087 that the team members can use the layouts authorized by the administrator 302 but use can be constrained in the layout itself to ensure that is on-brand. For example, text boxes may not be able to have their position altered. Text boxes may only be able to expand in a certain direction. Images may be locked and not able to be removed. Their filter may not be able to be altered. Use may not be able to alter the fonts, font sizes or text color. There may be a maximum character limit in the text boxes);
receive, via the network interface, from the first user terminal, a specification of one or more proscribed combinations of design elements, wherein the specification indicates that the first design element is not to be combined with a specified design element comprising image content subject matter of the proscribed first type 
e.g., Perkins content providers provide the watermarked design elements with usage restrictions. Perkins teaches at Paragraph 0035 that provides of design elements are provided with a design platform that integrates a mechanism capable of enforcing a single-use licensing model and providers can control the manner that the design element are used.  
Obrecht teaches at Paragraph 0091 that there are controls in place so that the branding capital 400 does not get altered without. According to Perkins at Paragraph 0034 and 0051, the individual design elements are associated with usage restrictions and are watermarked so as to be protected. 
Obrecht teaches at Paragraph 0092 that the administrator 302 will select the branding capital 400 design elements prior to inviting team members. Obrecht teaches at Paragraph 0100 that licensing of the multimedia assets can be strictly enforced by the administrator 302 setting the appropriate settings in the administrator’s panel thereby avoiding licensing and copyright issues. 
Obrecht teaches at Paragraph 0005 “log an administrator onto the system” and at Paragraph 0060 that designers have access to a wider variety of design elements but can only use the design elements that have been authorized by the administrator and the administrator can control the manner that the design elements are used by other team members. Obrecht teaches at Paragraph 0089 that an administrator 302 for the team creates the account by signing into the system and can begin to create a team to work on, or create the branding capital 400 for the company or project…defining the branding kit to be edited or created and at Paragraph 0092-0094 that the team administrator 302 can restrict the branding capital 400 design elements used by the team…the design elements include the colors, fonts, sizes, images, graphics and other assets that comprise the branding capital 400…..This restricts the branding capital 300 to only those colors authorized for the design….The color palette selector module 10000 comprises general color selection circles 1002. If the user does not have rights granted by the administrator 302, the color palette selector module 1000 will not be shown and only the color palette available in the branding capital 400 to the team member. 
Obrecht teaches that the restricted design elements are accessed/modified or not accessed/modified by the team member by analyzing the indicia or user roles relating to the design elements, branding guidelines and “what-if” rules. Accordingly, some design elements are restricted from being used or combined with the existing branding capital comprising image, textual and audio while other design elements are permitted to be used or combined with the existing branding capital before the completion of the branding capital by the team members according to the analysis of the controls, the indicia or user roles, branding guidelines and “what-if” rules; the layout use rules relating to the design elements. For example, locked images cannot be moved. Accordingly, the design element-the image layout moving the locked images is a prohibited design element. Moreover, without the controls, the branding capital 400 does not get altered and thereby prohibiting from altering the branding capital 400 and with the controls the branding capital can be altered thereby permitting the modification of the branding capital (Paragraph 0091). Obrecht teaches at Paragraph 0130 that the template can be reviewed and can either be rejected (removed) or revised (edited). 
Obrecht teaches at Paragraph 0082-0087 that the team members can use the layouts authorized by the administrator 302 but use can be constrained in the layout itself to ensure that is on-brand. For example, text boxes may not be able to have their position altered. Text boxes may only be able to expand in a certain direction. Images may be locked and not able to be removed. Their filter may not be able to be altered. Use may not be able to alter the fonts, font sizes or text color. There may be a maximum character limit in the text boxes. 
According to Perkins, the design elements are individually watermarked and are thus proscribed with usage restrictions);
Perkins content providers provide the watermarked design elements with usage restrictions wherein the watermarked design elements as well as the free design elements are stored in the design element database 106 at Paragraph 0055. Perkins teaches at Paragraph 0035 that design elements are provided with a design platform that integrates a mechanism capable of enforcing a single-use licensing model and provides can control the manner that the design element are used.  
Obrecht teaches at Paragraph 0005 that….stream a team member’s completed parts of the branding capital to the team’s homepage for all the other team members to access and at Paragraph 0006 indicia of user roles are stored in the remote storage for use by the computing device. The indicia of user roles restrict access to the branding capital and the user’s ability to modify the branding capital. Obrecht teaches at Paragraph 0077 that the system 100 comprises instructions to authorize access to the system and design components based on user’s access level. 
Obrecht teaches at Paragraph 0094 that the color can be saved either locally or remotely and then used in the project and at Paragraph 0095 that the font is stored for use by all the team members and is consistent throughout the branding capital 400. 
According to Perkins, the design elements are individually watermarked and can be stored as combinations and are thus proscribed with usage restrictions); 
enable a second user to access, via a second user terminal, the first design element (
Perkins teaches at Paragraph 0036 that a design platform can be provided for users, as opposed to providers, to create designs using design elements from the system and other user supplied images such as uploaded image. Perkins teaches at FIG. 2 and Paragraph 0054-0055 that the user selects a design template 204 and search for one or more than one design element to include in the design wherein the design element can be a watermarked design element or a free design element. 
Obrecht teaches that the first design element is one of unrestricted and purchased design elements without watermarks. According to Perkins, the design elements are individually watermarked and are thus proscribed with usage restrictions. 
Obrecht teaches at Paragraph 0061 that an authorized team member can export/publish their design to a team home page for other team members to work on or review. Obrecht teaches at Paragraph 0105-0111 that authorized team members can select from a variety of pre-sized design types for use in the branding capital 400 and selecting color of the text that is used in the branding capital 400…selecting the various branding capital 400 layouts used by the team…changing various options of a selected template….selecting various backgrounds in the branding capital 400. Obrecht teaches at Paragraph 0100 that multimedia assets can be purchased, uploaded or retrieved and licensing of the multimedia assets can be strictly enforced by the administrator 302. 
Obrecht teaches at Paragraph 0094 that the user can then move a cursor around the main color selector to achieve the color desired for the project. Obrecht teaches at Paragraph 0092-0094 that the color palette selector module 10000 comprises general color selection circles 1002. If the user does not have rights granted by the administrator 302, the color palette selector module 1000 will not be shown and only the color palette available in the branding capital 400 to the team member. 
Obrecht teaches at Paragraph 0090 there is shown in FIG. 6 a screenshot of a team portable 600…A team color can be selected to quickly identify the project for the team members);
provide, for display on the second user terminal, a design customization user interface enabling the second user to combine digital content with the first design element (
Perkins teaches that an additional design element can be added to the design template or the free design element on the user’s computer. 
Perkins teaches at Paragraph 0046 that the design elements or objects include images, clip art, video and audio, fonts, design layouts, …., text layouts, photos, vector graphics, illuminations, symbols, patterns and textures. Perkins teaches at FIG. 2 and Paragraph 0054-0055 that the user selects a design template 204 and search for one or more than one design element to include in the design wherein the design element can be a watermarked design element or a free design element and at Paragraph 0057 that the user can use design elements freely while creating their customized design. 
Obrecht teaches at Paragraph 0061 that an authorized team member can export/publish their design to a team home page for other team members to work on or review. Obrecht teaches at Paragraph 0105-0111 that authorized team members can select from a variety of pre-sized design types for use in the branding capital 400 and selecting color of the text that is used in the branding capital 400…selecting the various branding capital 400 layouts used by the team…changing various options of a selected template….selecting various backgrounds in the branding capital 400. Obrecht teaches at Paragraph 0100 that multimedia assets can be purchased, uploaded or retrieved and licensing of the multimedia assets can be strictly enforced by the administrator 302. 

Obrecht teaches at Paragraph 0092-0094 that the color palette selector module 10000 comprises general color selection circles 1002. If the user does not have rights granted by the administrator 302, the color palette selector module 1000 will not be shown and only the color palette available in the branding capital 400 to the team member. Obrecht teaches at Paragraph 0098 that since the colors, fonts and design elements are already in place, an end user only would need to change the words in the post without worrying that the branding was off message. Obrecht teaches at Paragraph 0097 the selected templates can be made available to the current team. 
Obrecht teaches that the restricted design elements are accessed/modified or not accessed/modified by the team member by analyzing the indicia or user roles relating to the design elements, branding guidelines and “what-if” rules. Accordingly, some design elements are restricted from being used or combined with the existing branding capital comprising image, textual and audio while other design elements are permitted to be used or combined with the existing branding capital before the completion of the branding capital by the team members according to the analysis of the controls, the indicia or user roles, branding guidelines and “what-if” rules; the layout use rules relating to the design elements. For example, locked images cannot be moved. Accordingly, the design element-the image layout moving the locked images is a prohibited design element. Moreover, without the controls, the branding capital 400 does not get altered and thereby prohibiting from altering the branding capital 400 and with the controls the branding capital can be altered thereby permitting the modification of the branding capital (Paragraph 0091). Obrecht teaches at Paragraph 0130 that the template can be reviewed and can either be rejected (removed) or revised (edited).  
Upon the analysis by the publishing module, the watermarks may be removed from the design elements according to Perkins at FIG. 2 and Paragraph 0034 and 0051, the individual design elements are associated with usage restrictions and are watermarked so as to be protected. The design elements with the presence of watermarks are prohibited from being published while the design elements without the presence of watermarks are permitted for publication by the second user);  
determine, using an analysis engine configured to perform machine learning and to perform image analysis on at least photographs and identify, in at least photographs, image content subject matter of the proscribed first type 
Obrecht teaches at Paragraph 0102 that the payment module 102 comprises instructions…to retrieve the branding capital from the system. The system will watermark all the branding capital until proper payment is received and verified. The company can review watermarked versions of the branding capital 400, but can only publish the branding capital without the watermarks once payment is made. Obrecht teaches at Paragraph 0100 that multimedia assets can be purchased, uploaded or retrieved and licensing of the multimedia assets can be strictly enforced by the administrator 302. 
Perkins teaches that determining whether an additional design element to be added to the design template or the free design element is watermarked or not watermarked. According to Perkins, the design elements are individually watermarked and are thus proscribed with usage restrictions.  
Upon the analysis by the export/publishing module along with software in the licensing server, the export/publishing module detects and manage/track the use of the design elements published or to be published (Paragraph 0056-0067).  The export/publishing module detects the design elements with watermarks and/or design elements with no watermarks and/or free design elements. If a design element is active in the design canvas, but is fully obstructed by one or more design elements in the foreground, then the user will not be charged for use of that design element and is permitted to be published. The exported design element is delivered as a digital file. The combination of design elements used can continue to be licensed. The watermarks may be removed from the design elements according to Perkins at FIG. 2 and Paragraph 0034 and 0051, the individual design elements are associated with usage restrictions and are watermarked so as to be protected. The design elements with the presence of watermarks are prohibited from being published while the design elements without the presence of watermarks are permitted for publication by the second user. 
Obrecht teaches that the restricted design elements are accessed/modified or not accessed/modified by the team member by analyzing the indicia or user roles relating to the design elements, branding guidelines and “what-if” rules. Accordingly, some design elements are restricted from being used or combined with the existing branding capital comprising image, textual and audio while other design elements are permitted to be used or combined with the existing branding capital before the completion of the branding capital by the team members according to the analysis of the controls, the indicia or user roles, branding guidelines and “what-if” rules; the layout use rules relating to the design elements. For example, locked images cannot be moved. Accordingly, the design element-the image layout moving the locked images is a prohibited design element. Moreover, without the controls, the branding capital 400 does not get altered and thereby prohibiting from altering the branding capital 400 and with the controls the branding capital can be altered thereby permitting the modification of the branding capital (Paragraph 0091). Obrecht teaches at Paragraph 0130 that the template can be reviewed and can either be rejected (removed) or revised (edited).  
Obrecht teaches at Paragraph 0077 that the system 100 comprises instructions to authorize access to the system and design components based on a user’s access level and at Paragraph 0079 that the branding capital 400 can include other guidelines about brand asset usage that may be constrained automatically based on the license purchase or by indicia of user roles set up by the team administrator 302. Obrecht teaches at Paragraph 0099 that the template can be restricted from being shared, or only shared with selected roles or selected team members until template is finalized.  
Obrecht teaches at Paragraph 0108-0110 that the layout customization module comprises instructions executable on the processor for changing various options of a selected template and the text selection module comprises instructions executable on the processor for changing the text to match the rest of the branding capital 400 design. The contextual text application module comprises instruction executable on the processor for adjusting and positioning text in the selected layout. This provides the team member with the option to change the text to any of the authorized texts/fonts/colors set by the administrator 302. Obrecht teaches at Paragraph 0113 that the design publishing module comprises instructions executable on the processor for publishing a completed design to various formats. Once created, the branding capital 400 can be published by any authorized user. Obrecht teaches at Paragraph 0129 that various other templates can be selected and used to create “what if” designs or alternative designs for use in the branding capital 400. Obrecht teaches at Paragraph 0094 that if the user does not have rights granted by the administrator 302, the color palette selector module 10000 will not be shown and only the color palette available in the branding capital 400 to the team member. This insures unauthorized color palette changes do not occur);
at least partly in response to a determination that the combination of the second design element is proscribed by the specification of proscribed combinations of design elements, inhibit printing on a physical item and/or electronic distribution by the second user of the first design element in combination with the second design element (
Obrecht teaches at Paragraph 0102 that the payment module 102 comprises instructions…to retrieve the branding capital from the system. The system will watermark all the branding capital until proper payment is received and verified. The company can review watermarked versions of the branding capital 400, but can only publish the branding capital without the watermarks once payment is made. 
Perkins teaches that determining whether an additional design element to be added to the design template or the free design element is watermarked or not watermarked. If the design element is watermarked, prohibiting from exporting/publishing of the additional design element. 
Upon the analysis by the export/publishing module along with software in the licensing server, the export/publishing module detects and manage/track the use of the design elements published or to be published (Paragraph 0056-0067).  The export/publishing module detects the design elements with watermarks and/or design elements with no watermarks and/or free design elements. If a design element is active in the design canvas, but is fully obstructed by one or more design elements in the foreground, then the user will not be charged for use of that design element and is permitted to be published. The exported design element is delivered as a digital file. The combination of design elements used can continue to be licensed. The watermarks may be removed from the design elements according to Perkins at FIG. 2 and Paragraph 0034 and 0051, the individual design elements are associated with usage restrictions and are watermarked so as to be protected. The design elements with the presence of watermarks are prohibited from being published while the design elements without the presence of watermarks are permitted for publication by the second user. 
Obrecht teaches that the restricted design elements are accessed/modified or not accessed/modified by the team member by analyzing the indicia or user roles relating to the design elements, branding guidelines and “what-if” rules. Accordingly, some design elements are restricted from being used or combined with the existing branding capital comprising image, textual and audio while other design elements are permitted to be used or combined with the existing branding capital before the completion of the branding capital by the team members according to the analysis of the controls, the indicia or user roles, branding guidelines and “what-if” rules; the layout use rules relating to the design elements. For example, locked images cannot be moved. Accordingly, the design element-the image layout moving the locked images is a prohibited design element. Moreover, without the controls, the branding capital 400 does not get altered and thereby prohibiting from altering the branding capital 400 and with the controls the branding capital can be altered thereby permitting the modification of the branding capital (Paragraph 0091). Obrecht teaches at Paragraph 0130 that the template can be reviewed and can either be rejected (removed) or revised (edited).  According to Perkins at Paragraph 0034 and 0051, the individual design elements are associated with usage restrictions and are watermarked so as to be protected. 
Obrecht teaches at Paragraph 0099 that the template description and security setting module 1500 comprises instructions….for entering a description and other pertinent information for the template used in the branding capital 400. The template can be restricted from being shared or only shared with selected roles or selected team members until template is finalized. Obrecht teaches at Paragraph 0102 that the payment module 102 comprises instructions…to retrieve the branding capital from the system. The system will watermark all the branding capital until proper payment is received and verified. The company can review watermarked versions of the branding capital 400, but can only publish the branding capital without the watermarks once payment is made. 
Obrecht teaches at Paragraph 0129 that various other templates can be selected and used to create “what if” designs or alternative designs for use in the branding capital 400. Obrecht teaches at Paragraph 0094 that if the user does not have rights granted by the administrator 302, the color palette selector module 10000 will not be shown and only the color palette available in the branding capital 400 to the team member. This insures unauthorized color palette changes do not occur. Obrecht teaches at Paragraph 0005 that….stream a team member’s completed parts of the branding capital to the team’s homepage for all the other team members to access and at Paragraph 0006 indicia of user roles are stored in the remote storage for use by the computing device. The indicia of user roles restrict access to the branding capital and the user’s ability to modify the branding capital. According to Perkins, the design elements are individually watermarked and are thus proscribed with usage restrictions); and
at least partly in response to a determination that combination of the second design element with the first design element is not included in the specification of proscribed content combinations, enable printing on a physical item and/or electronic distribution by the second user Obrecht teaches at Paragraph 0122 that the team can access all the design element from the team homepage and work on the branding capital 400. Obrecht teaches at Paragraph 0094 that if there are no restrictions on the color palette 900, then the color palette selector module 1000 comprises instructions operable on a processor to change the color and submit it to the team for review. 
Obrecht teaches at Paragraph 0095 that once the fonts have been created, they are available to the team on the team homepage for use to create the branding capital 400. Obrecht teaches at Paragraph 0113 that the design publishing module comprises instructions executable on the processor for publishing a completed design to various formats. Once created, the branding capital 400 can be published by any authorized user. Obrecht teaches at Paragraph 0061 that once the branding design is complete, the entire package can be easily shared and authorized by management or edited to comply with a requested change. The branding material can be published to a particular medium, e.g., digital file, publish to a website, print to physical medium. 
Obrecht teaches at Paragraph 0102 that the payment module 102 comprises instructions…to retrieve the branding capital from the system. The system will watermark all the branding capital until proper payment is received and verified. The company can review watermarked versions of the branding capital 400, but can only publish the branding capital without the watermarks once payment is made. 
Perkins teaches that determining whether an additional design element to be added to the design template or the free design element is watermarked or not watermarked. If the design element is a free design element or is not watermarked, permitting exporting or publication of the additional design element with the existing design element. 
Upon the analysis by the export/publishing module along with software in the licensing server, the export/publishing module detects and manage/track the use of the design elements published or to be published (Paragraph 0056-0067).  The export/publishing module detects the design elements with watermarks and/or design elements with no watermarks and/or free design elements. If a design element is active in the design canvas, but is fully obstructed by one or more design elements in the foreground, then the user will not be charged for use of that design element and is permitted to be published. The exported design element is delivered as a digital file. The combination of design elements used can continue to be licensed. The watermarks may be removed from the design elements according to Perkins at FIG. 2 and Paragraph 0034 and 0051, the individual design elements are associated with usage restrictions and are watermarked so as to be protected. The design elements with the presence of watermarks are prohibited from being published while the design elements without the presence of watermarks are permitted for publication by the second user).
Li et al. US-PGPUB No. 2016/0188783 (hereinafter Li) explicitly teaches the claim limitation: 
determine, using an analysis engine configured to perform machine learning and to perform image analysis and identify image content subject matter of the proscribed first type 
Li teaches at Paragraph 0032-0038 using the convolutional neural network (CNN) to compare the design elements with the training data set to determine whether the design elements and utilizing design requirements such as design rules and guidelines to guide the automated image recognition method (CNN) to identify and detect the design elements and determining whether the design elements are compliant or non-compliant);
at least partly in response to a determination that the combination of the second design element is proscribed by the specification of proscribed combinations of design elements, inhibit printing on a physical item and/or electronic distribution by the second user of the first design element in combination with the second design element (Li teaches at Paragraph 0032-0038 using the convolutional neural network (CNN) to compare the design elements with the training data set to determine whether the design elements and utilizing design requirements such as design rules and guidelines to guide the automated image recognition method (CNN) to identify and detect the design elements and determining whether the design elements are compliant or non-compliant. Li teaches at Paragraph 0037 that if the design element 308 does not meet this absolute design requirement, the design element 308 is not accepted (automatically rejected) and not referred to the staff for further review); and
at least partly in response to a determination that combination of the second design element with the first design element is not included in the specification of proscribed content combinations, enable printing on a physical item and/or electronic distribution by the second user of the first design element in combination with the second item (Li teaches at Paragraph 0032-0038 using the convolutional neural network (CNN) to compare the design elements with the training data set to determine whether the design elements and utilizing design requirements such as design rules and guidelines to guide the automated image recognition method (CNN) to identify and detect the design elements and determining whether the design elements are compliant or non-compliant. 
Li teaches at Paragraph 0038-0041 that the acceptance of the design element 308 is based on a flexible design requirement…..this advantageously allows the user to adjust the design elements to comply with the design requirements before the card design 302 is sent to the staff for approval).

The prior art references do not anticipate or suggest the new claim limitation of “wherein the interface includes a menu of a plurality of different types of image content subject matter including at least violent subject matter and obscene subject matter” in a computer system, set forth in the base claim 1.  The base claims 12 and 21 are allowed for the same reasons as the claim 1. The dependent claims 2-11 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. The dependent claims 13-20 are dependent upon the base claim 12 and are allowed for the same reasons as the base claim 12. The dependent claims 22-29 are dependent upon the base claim 21 and are allowed for the same reasons as the claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613